REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 12 October 2021 and 30 June 2021 are persuasive. The following limitations in independent claim 1 including: “determining…  a first story arc based on a first piece of content; creating, by the one or more computer processors, a personal knowledge graph, of only the user, representing the user's individual knowledge related to the first story arc;” “determining… wherein the second piece of content has not been accessed by the user, a second story arc based on the second piece of content; “ “determining, by the one or more computer processors, that the user has accessed the second piece of content; updating, by the one or more computer processors, the personal knowledge graph based on the second piece of content, wherein the first piece of content and the second piece of content share a third story arc, or determining a second personal knowledge graph based on the second story arc;” and “filtering, by the one or more computer processors, the second piece of content based on the novelty score and the user posting a link to the content elsewhere online” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claims 8 and 15 are substantially similar to claim 1 and are also allowed. The dependent claims are allowed at least based on their dependency from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158